DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11, 13-17 objected to because of the following informalities:  claims 1 and 13-15 disclose “one or more processor” which should state “one or more processors”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,772,520. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is directed to a neurophysiological monitoring system including at least one surgical instrument including at least one magnetometer, at least one nerve stimulation electrode, at least one control unit and requires the control unit to be configured to provide stimulation, receive magnetic field data, generate an interpretation and output information.  Claim 1 of the patent includes these features and further details regarding the at least one nerve stimulation electrode; however, the claims of the patent anticipate all of the limitations of the present application claim 1.  Claims 2-11 of the present application and claims 2-11 of the patent are directed to the same limitations.  Claim 12 of the present application  is directed to one or more non-transitory memory causing one or more processors to receive signal data, assess the magnetic field data and output information.  Claim 12 of the patent includes these features and additional limitations to further define these receive, assess and output steps; however, the claims of the patent anticipate all of the limitations of the present application claim 12.  Claims 13 and 14 of the present application and claims 13 and 14 of the patent are directed to the same limitations.  Claim 15 of the present application is directed to a surgical system kit including a surgical instrument  having at least one or more magnetometers; and control unit receiving information, and interpreting said information.  Claim 15 of the patent includes these features and additional limitations including one or more nerve stimulation electrodes and corresponding control by said control unit; however, the claims of the patent anticipate all of the limitations of the present application claim 15.  Claims 16 and 17 of the present application and claims 16 and 17 of the patent are directed to the same limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al (2014/0073903).
Regarding claim 12, Weber et al disclose one or more non-transitory memory storing processor executable code that when executed by one or more processors cause the one or more processors to:
receive signal data from at least one magnetometer indicative of a patient’s nerve to activation, the signal including magnetic field data (sense magnetic field produced by the nervous tissue as a result of stimulation by the ablation instrument – [0012]);
assess the magnetic field data to assess nerve health and orientation of the patient’s nerve (identifying nerve and assessing the success of the ablation – [0016]; see also, [0002];[0034]); and,
output information indicative of the nerve health and orientation of the patient’s nerve (abstract; [0034]).
Regarding claim 14, Weber et al disclose wherein the processor executable code further causes the one or more processor to display information indicating a direction and proximity of the patient’s nerve based on the magnetic field data ([0022]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (2014/0073903) in view of Albeck et al (2015/0238259).
Regarding claim 1, Weber et al disclose a neurophysiological monitoring system (abstract), comprising:
at least one surgical instrument including at least one magnetometer (renal ablation catheter equipped with a magnetometer – [0017]);
at least one nerve stimulation element (ablation instrument 160 – [0017]);
at least one control unit having one or more processor coupled to one or more memories and configured to receive magnetic field data generated by the at least one magnetometer, the one or more memories being non-transitory memory; and , processor executable code stored on the one or more memories of the at least one control unit that when executed by the one or more processor causes the one or more processors to (control unit 170 may contain processing circuitry – [0018]):
provide stimulation to a nerve at a known stimulation time by activating the at least one nerve stimulation element (ablation instrument may be operated in a low-power stimulation mode to stimulate nervous tissue – [0012]);
receive magnetic field data from the at least one magnetometer indicative of a response to stimulation of the nerve at a receive time (sense magnetic field produced by the nervous tissue as a result of stimulation by the ablation instrument – [0012]); and,
generate an interpretation of the magnetic field data based upon the receive time along with the stimulation time (simultaneously with the delivery of stimulation energy, the time course of the magnetic field is measured by the magnetometer, the magnetometer signal over a defined time period is analyzed - [0018]; also see, [0013]; [0017]); and, 
output information indicative of the interpretation (decision at step 202 – fig.2).
Weber et al fail to explicitly disclose at least one nerve stimulation electrode.
However, Albeck et al teach in the same medical field of endeavor, at least one nerve stimulation electrode (electrical stimulation element 155 such as a stimulation electrode, stimulation electrode may be attached or integrated in treatment element 115 see fig.5E – [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nerve stimulation element of Weber et al with at least one nerve stimulation electrode of Albeck et al as it would provide a well-known and conventional structure of providing nerve stimulation.
Regarding claim 2, Weber et al disclose wherein interpretation of the magnetic field data includes formation of a three-dimensional map of the magnetic field ([0022];[0023]; [0034]).
Regarding claim 9, Weber et al disclose wherein the surgical instrument is a surgical access instrument having a cranial end, and at least one magnetometer is located at the cranial end of the surgical instrument (claim 1).
Regarding claim 10, Weber et al disclose further comprises a patient module, and wherein the magnetometer and the patient module communicate via a network ([0029]).
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (2014/0073903) in view of Albeck et al (2015/0238259) as applied to claim 1 above, and further in view of Stone et al (WO 2013/067018).
Regarding claim 3, Weber et as modified by Albeck et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein interpretation of the magnetic field data includes determination of nerve conduction velocity.
However, Stone et al teach in the same medical field of endeavor, wherein interpretation of the magnetic field data includes determination of nerve conduction velocity (nerve conduction velocity (NCV) - [0059]; nerve health monitoring via NCV – [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receive information indicative of a magnetic field measured by the one or more magnetometers of Weber et al as modified by Albeck et al with interpreting information to assess nerve health according to nerve conduction velocity of at least a segment of a nerve of Stone et al as it would provide nerve health monitoring using a known technique of nerve conduction velocity which utilizes the nerve’s resulting electrical activity in response to stimulation.
Regarding claim 11, Weber et as modified by Albeck et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the control unit further includes an input device and an output device, the input device and the output device including a touch screen display, and outputting information indicative of the interpretation is defined further as displaying the information on the touch screen display.
Stone et al teach in the same medical field of endeavor, wherein the control unit further includes an input device and an output device, the input device and the output device including a touch screen display, and outputting information indicative of the interpretation is defined further as displaying the information on the touch screen display ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of Weber et al as modified by Albeck et al with a touch screen display as it would provide the ability to adjust and display acquired data using a well-known and conventional input, output and display device.
Claim(s) 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (2014/0073903) in view of Albeck et al (2015/0238259) as applied to claim 1 above, and further in view of Clarke et al (2006/0091881).
Regarding claims 4 and 5, Weber et al disclose wherein the surgical instrument is a probe (fig.1).  Weber et al as modified by Albeck et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the at least one magnetometer is a fluxgate circuit and the fluxgate circuit is mounted on the probe and wherein two or more magnetometers are positioned on orthogonal axes such that interpretation of the magnetic field data provide directional information with respect to the stimulated nerve.
However, Clarke et al teach in the same medical field of endeavor, wherein at least one magnetometer is a fluxgate circuit ([0102]) and the fluxgate circuit is mounted on a probe; and wherein two or more magnetometers are positioned on orthogonal axes such that interpretation of magnetic field data provide directional information with respect to a stimulated nerve ([0095];[0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnetometer and probe of Weber et al as modified by Albeck et al with a fluxgate circuit which is mounted on a probe of Clarke et al as it would provide a well-known type of magnetometer for monitoring a magnetic field and direction in a measurement region. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (2014/0073903) in view of Albeck et al (2015/0238259) and further in view of Clarke et al (2006/0091881) as applied to claim 4 above, and still further in view of Stone et al (WO 2013/067018)
Regarding claim 6, Weber et al as modified by Albeck et al and Clarke et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the surgical instrument is a retractor blade, and the fluxgate is mounted on the retractor blade.
However, Stone et al teach in the same medical field of endeavor, wherein a surgical instrument is a retractor blade ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surgical instrument having a mounted fluxgate of Weber et al as modified by Albeck et al and Clarke et al with a retractor blade as it would provide guidance of a user desired surgical instrument type.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (2014/0073903) in view of Albeck et al (2015/0238259) as applied to claim 1 above, and further in view of Larsen et al (2014/0243750).
Regarding claim 8, Weber et al as modified by Albeck et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the magnetic field data includes amplitude of the magnetic field, and interpretation of the magnetic field further includes determining distance of the magnetometer to the nerve using amplitude of the magnetic field.
However, Larsen et al teach in the same medical field of endeavor, wherein the magnetic field data includes amplitude of the magnetic field, and interpretation of the magnetic field further includes determining distance of the magnetometer to the nerve using amplitude of the magnetic field ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection of distance with the explicit disclose of detecting amplitude to determine distance as it would provide location information using information known to determine the size of a magnetic field.
Claim(s) 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (2014/0073903) in view of Stone et al (WO 2013/067018).
Regarding claims 13, 15 and 16, Weber et al disclose a surgical system kit, comprising:
	a surgical instrument having one or more magnetometers (renal ablation catheter equipped with a magnetometer – [0017]);
	a control unit configured to be in communication with the one or more magnetometers, the control unit having one or more processor coupled to one or more non-transitory memories storing processor executable code that when executed by the one or more processors causes the control unit to (control unit 170 may contain processing circuitry – [0018]) receive information indicative of a magnetic field measured by the one or more magnetometers (sense magnetic field produced by the nervous tissue as a result of stimulation by the ablation instrument – [0012]), and interpret the information to assess nerve health according to nerve conduction of at least a segment of a nerve (identifying nerve and assessing the success of the ablation – [0016]; see also, [0002];[0034]).
Weber et al fail to explicitly disclose interpret the information to assess nerve health according to nerve conduction velocity of at least a segment of a nerve; and wherein the control unit further includes an output device displaying indicia indicative of the nerve conduction velocity; and at least one baseline of nerve conduction velocity of the patient’s nerve.
However, Stone et al teach in the same medical field of endeavor, interpret information to assess nerve health according to nerve conduction velocity of at least a segment of a nerve and at least one baseline of nerve conduction velocity of the patient’s nerve (nerve conduction velocity (NCV) - [0059]; nerve health monitoring via NCV – [0060]); and wherein the control unit further includes an output device displaying indicia indicative of the nerve conduction velocity ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receive information indicative of a magnetic field measured by the one or more magnetometers and output of Weber et al with interpreting information to assess nerve health according to nerve conduction velocity of at least a segment of a nerve and baseline NCV and an output device displaying indicia of Stone et al as it would provide nerve health monitoring using a known technique of nerve conduction velocity which utilizes the nerve’s resulting electrical activity in response to stimulation.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (2014/0073903) in view of Stone et al (WO 2013/067018) as applied to claim 15 above, and further in view of Clarke et al (2006/0091881).
Regarding claim 17, Weber et al as modified by Stone et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the surgical instrument includes a plurality of magnetometers orientated at orthogonal axes.
However, Clarke et al teach in the same medical field of endeavor, wherein the surgical instrument includes a plurality of magnetometers orientated at orthogonal axes ([0095];[0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnetometer of Weber et al as modified by Stone et al with a plurality of magnetometers orientated at orthogonal axes Clarke et al as it would provide monitoring a magnetic field and direction in a measurement region. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793